PER CURIAM.
Appellant Shelia Owens-Bauer filed this action pursuant to 42 U.S.C. § 1983 against Arevenise Brooks, a Health Care Administrator at the Mansfield Correctional Institution, claiming that Brooks had violated Bauer’s First and Fourteenth Amendment rights by constructively discharging her from her job as a registered nurse at the Correctional Institution for filing a union grievance. Brooks moved for dismissal under Federal Rule of Civil *176Procedure 12(b)(6), or, alternatively, for dismissal on grounds of qualified immunity. The district court issued a Memorandum of Opinion and Order granting the Rule 12(b)(6) motion for failure to state a claim upon which relief may be granted. Bauer appeals.
We have carefully reviewed the record, the applicable law and the parties’ briefs, and we find that the district court’s opinion carefully and correctly sets out the law governing the issues raised and clearly articulates the reasons underlying its decision to dismiss the complaint. We further find that the issuance of a full written opinion by this court would serve no useful purpose. Accordingly, for the reasons stated in the district court’s opinion, we AFFIRM the judgment.